DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In view of the appeal brief filed on 11/25/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.



3.	Claims 1-20 are pending.  

Claims 1, 15 and 20 are independent claims.  

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
  
5.	Claims 1, 2, 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al.,  US  Patent No. 8,875,120 (hereinafter Venkatesan) in view of GATTU et al., US 2018/0018161 (hereinafter Gattu).  
In regards to claim 1, Venkatesan teaches:
A computer program product comprising a non-transitory computer readable storage medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a processor to cause the processor to perform operations comprising: detecting a malfunction of a production node in a computer system; identifying a firmware update that addresses the malfunction of the production node; (column 2, lines 28-35, see production environment 130 generally includes those systems that are accessible to customer 110 through network 120, and in that respect may include any combination of software and hardware configured to provide the functionality described herein. In various embodiments, production environment 130 includes any number of servers, databases, and the like. It is through this environment that customer 110 normally accesses and runs applications), (column 3, lines 62-67, see as mentioned briefly above, customer 110 may, in the course of normal interaction with system 100, determine that an application deployed on production environment 130 (and/or a common application platform itself) exhibits a "bug"), (Fig. 2, log software bug associated with support request, fix software bug in software release, deploy software release, notify customer of bug fix), (column 1, lines 25-33, see a user, customer, or other entity may experience 
Venkatesan doesn’t explicitly teach:    
determining whether the firmware update is identified in a firmware compliance policy that has been validated for use by the production node.
However, Gattu teaches such use: (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices of the particular type to temporarily apply the first firmware update policy, thereby enabling installation of the new firmware version) and (p. 6, [0045], see In the event that the 
automatically installing the firmware update on the production node in response to determining that the firmware update is identified in a firmware compliance policy that has been validated for use by production nodes in the computer system and that the firmware update has not already been installed on the production node.
However, Gattu teaches such use: (p. 6, [0045], see in the event that the enterprise server determines at 304 that a new firmware version has been installed on at least the threshold number of alpha devices of the particular type, the enterprise server may initiate a process for enabling installation of the new firmware version at the remaining non-alpha devices of the particular type) and (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices of the particular type to temporarily apply the first firmware update policy, thereby enabling installation of the new firmware version). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having 

  In regards to claim 2, Venkatesan doesn’t explicitly teach:    
the firmware compliance policy identifies the firmware update as being recommended for the production node.
However, Gattu teaches such use: (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices of the particular type to temporarily apply the first firmware update policy, thereby enabling installation of the new firmware version) and (p. 6, [0045], see In the event that the enterprise server determines at 304 that a new firmware version has been installed on at least the threshold number of alpha devices of the particular type, the enterprise server may initiate a process for enabling installation of the new firmware version at the remaining non-alpha devices of the particular type). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.


  In regards to claim 6, Venkatesan doesn’t explicitly teach:    
obtaining the firmware update from a firmware repository.
However, Gattu teaches such use: (p. 6, [0047], see once the update server receives a request to send the identified update for different system software and firmware for a particular device, the update server sends the requested updates (e.g., sends a distribution file for each update) to the particular device.  The distribution file for each update includes metadata, which as described below, provide information about the particular update.  When the device requests one or more of the available updates, the update server sends the actual payload for the update to be installed on the requesting device). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan and Gattu before him or her, to modify the system of 

  In regards to claim 15, Venkatesan teaches:
An apparatus, comprising: at least one non-volatile storage device storing program instructions; and at least one processor configured to process the program instructions, wherein the program instructions are configured to, when processed by the at least one processor, cause the apparatus to perform operations comprising: detecting a malfunction of a production node in a computer system; identifying a firmware update that addresses the malfunction of the production node (column 2, lines 28-35, see production environment 130 generally includes those systems that are accessible to customer 110 through network 120, and in that respect may include any combination of software and hardware configured to provide the functionality described herein. In various embodiments, production environment 130 includes any number of servers, databases, and the like. It is through this environment that customer 110 normally accesses and runs applications), (column 3, lines 62-67, see as mentioned briefly above, customer 110 may, in the course of normal interaction with system 100, determine that an application deployed on production environment 130 (and/or a common application platform itself) exhibits a "bug"), (Fig. 2, log software bug associated with support request, fix 
Venkatesan doesn’t explicitly teach:
determining whether the firmware update is identified in a firmware compliance policy that has been validated for use by the production node.
However, Gattu teaches such use: (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices 
automatically installing the firmware update on the production node in response to determining that the firmware update is identified in a firmware compliance policy that has been validated for use by production nodes in the computer system and that the firmware update has not already been installed on the production node.
However, Gattu teaches such use: (p. 6, [0045], see in the event that the enterprise server determines at 304 that a new firmware version has been installed on at least the threshold number of alpha devices of the particular type, the enterprise server may initiate a process for enabling installation of the new firmware version at the remaining non-alpha devices of the particular type) and (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices of the particular type to temporarily apply the first firmware update policy, thereby enabling installation of the new firmware version). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.


  In regards to claim 20, Venkatesan teaches:
A method comprising: detecting a malfunction of a production node in a computer system; identifying a firmware update that addresses the malfunction of the production node (column 2, lines 28-35, see production environment 130 generally includes those systems that are accessible to customer 110 through network 120, and in that respect may include any combination of software and hardware configured to provide the functionality described herein. In various embodiments, production environment 130 includes any number of servers, databases, and the like. It is through this environment that customer 110 normally accesses and runs applications), (column 3, lines 62-67, see as mentioned briefly above, customer 110 may, in the course of normal interaction with system 100, determine that an application deployed on production environment 130 (and/or a common application platform itself) exhibits a "bug"), (Fig. 2, log software bug associated with support request, fix software bug in software release, deploy software release, notify customer of bug 
Venkatesan doesn’t explicitly teach:
determining whether the firmware update is identified in a firmware compliance policy that has been validated for use by the production node.
However, Gattu teaches such use: (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices of the particular type to temporarily apply the first firmware update policy, thereby enabling 
automatically installing the firmware update on the production node in response to determining that the firmware update is identified in a firmware compliance policy that has been validated for use by production nodes in the computer system and that the firmware update has not already been installed on the production node.
However, Gattu teaches such use: (p. 6, [0045], see in the event that the enterprise server determines at 304 that a new firmware version has been installed on at least the threshold number of alpha devices of the particular type, the enterprise server may initiate a process for enabling installation of the new firmware version at the remaining non-alpha devices of the particular type) and (Abstract, see the enterprise server transmits a first command to the non-alpha devices to apply a second firmware update policy that disables or postpones installation of firmware updates. Once a new firmware version is determined to be installed at a number of alpha devices of a particular type for a period time, without problems, the enterprise server transmits a second command to the non-alpha devices of the particular type to temporarily apply the first firmware update policy, thereby enabling installation of the new firmware version). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
.      

6.	Claims 3-5, 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Elias et al., US Patent No. 9,639,452 (hereinafter Elias) in view of Summer et al., Patent No. 9,264,842 (hereinafter Summer).
In regards to claims 1, and 15 the rejections above are incorporated respectively.
  In regards to claim 3, Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
automatically installing the firmware update on a test node in response to determining that the firmware compliance policy has not been validated for use by production nodes in the computer system.
However, Elias teaches such use: (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the 
             Venkatesan, Gattu and Elias are analogous art because they are from the same field of endeavor, program verification
             Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Elias before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Elias, as a system for automated updates, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability upgrade a server, as suggested by Elias (column 1, line 64 – column 2, line 8,  column 9, lined 56-67).    
Venkatesan and Gattu and Elias, in particular Venkatesan doesn’t explicitly teach:     
operating the test node under a workload after the firmware update has been installed.
However, Summer teaches such use: (column 7, lines 42-57, see the primary OMA DM server 116 may audit or monitor the process of firmware testing by the mobile communication devices 124 associated with the secondary OMA DM server 102 with predefined criteria… the criteria may be one or more of successful completion of a mandatory suite of test doses… The stored firmware in the production area 114 may be available to more mobile communication devices 124 than when the firmware was in the sandbox 112) (emphasis added). 
Venkatesan, Gattu, Elias and Summer are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu, Elias and Summer before him or her, to modify the system of Venkatesan, Gattu and Elias, in particular Venkatesan to include the teachings of Summer, as a device management platform, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability to test a firmware update, as suggested by Summer (column 7, lines 42-57, column 16, line 64-column 17, line 8).    

    In regards to claim 4, Venkatesan and Gattu and Elias, in particular Venkatesan doesn’t explicitly teach:
validating the firmware compliance policy to be applied to production nodes in the computer system in response to determining that the test node is operating properly under a test workload after the firmware update has been installed on the test node.
However, Summer teaches such use: (column 7, lines 42-57, see the primary OMA DM server 116 may audit or monitor the process of firmware testing by the mobile communication devices 124 associated with the secondary OMA DM server 102 with predefined criteria… the criteria may be one or more of successful completion of a the tested firmware is problematic, the third party reseller may remove it from the production area 114 without requesting to the primary OMA DM server 116) (emphasis added). 
Venkatesan, Gattu, Elias and Summer are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu, Elias and Summer before him or her, to modify the system of Venkatesan, Gattu and Elias, in particular Venkatesan to include the teachings of Summer, as a device management platform, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability to test a firmware update, as suggested by Summer (column 7, lines 42-57, column 16, line 64-column 17, line 8).    

In regards to claim 5, Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
validating the firmware compliance policy to be applied to production nodes in the computer system in response to determining that a plurality of predetermined functions of the test node that are affected by the firmware update 
However, Elias teaches such use: (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the operation of the server if the server was used in the production environment.  The update can be tested before it is applied to the production environment, virtually eliminating the risk of destroying live data or the update crashing the production server.  Updates that pass the tests can be automatically installed in the production environment). 
             Venkatesan, Gattu and Elias are analogous art because they are from the same field of endeavor, program verification
             Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Elias before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Elias, as a system for automated updates, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability upgrade a server, as suggested by Elias (column 1, line 64 – column 2, line 8,  column 9, lined 56-67).    

claim 8, Venkatesan doesn’t explicitly teach:
preventing use of the firmware update in production nodes of the computer system until the firmware compliance policy has been validated in the test node; and
However, Gattu teaches such use: (p. 7, 1st column, last 2 para., see transmit to each non-alpha enterprise device a first command to apply a second firmware update policy that disables or postpones firmware update installation), (p. 7, 2nd column, lines 15-20, see the enterprise server: to determine that a new firmware version has been installed at a number of alpha enterprise devices of a particular type;  and for a period of time, to monitor for problems associated with installation of the new firmware version at the alpha enterprise devices of the particular type) and (p. 7, 2nd column, lines 21-29, see the enterprise server of claim 13, wherein the code, when executed by the processor, further causes the enterprise server: responsive to determining that no problems associated with the installation have been identified during the period of time, to transmit to each non-alpha enterprise device of the particular type a second command to apply the first firmware update policy that enables firmware update installation).
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan and Gattu before him or her, to modify the system of Venkatesan to include the teachings of Gattu, as a  system to update enterprise device firmware, and accordingly it would enhance the system of Venkatesan, which is focused 
Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
using the firmware compliance policy to update firmware in production nodes of the computer system after the firmware compliance policy has been validated.
However, Elias teaches such use: (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the operation of the server if the server was used in the production environment.  The update can be tested before it is applied to the production environment, virtually eliminating the risk of destroying live data or the update crashing the production server.  Updates that pass the tests can be automatically installed in the production environment). 
Venkatesan, Gattu and Elias are analogous art because they are from the same field of endeavor, program verification
             Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Elias before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Elias, as a system for automated updates, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide 

In regards to claim 16, Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
automatically installing the firmware update on a test node in response to determining that the firmware compliance policy has not been validated for use by production nodes in the computer system.
However, Elias teaches such use: (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the operation of the server if the server was used in the production environment.  The update can be tested before it is applied to the production environment, virtually eliminating the risk of destroying live data or the update crashing the production server.  Updates that pass the tests can be automatically installed in the production environment). 
             Venkatesan, Gattu and Elias are analogous art because they are from the same field of endeavor, program verification
             Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Elias before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Elias, as a 
Venkatesan and Gattu and Elias, in particular Venkatesan doesn’t explicitly teach:
operating the test node under a workload after the firmware update has been installed.
However, Summer teaches such use: (column 7, lines 42-57, see the primary OMA DM server 116 may audit or monitor the process of firmware testing by the mobile communication devices 124 associated with the secondary OMA DM server 102 with predefined criteria… the criteria may be one or more of successful completion of a mandatory suite of test doses… The stored firmware in the production area 114 may be available to more mobile communication devices 124 than when the firmware was in the sandbox 112) (emphasis added). 
Venkatesan, Gattu, Elias and Summer are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu, Elias and Summer before him or her, to modify the system of Venkatesan, Gattu and Elias, in particular Venkatesan to include the teachings of Summer, as a device management platform, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that 

  In regards to claim 17, Venkatesan and Gattu and Elias, in particular Venkatesan doesn’t explicitly teach:
validating the firmware compliance policy for use by production nodes in the computer system in response to determining that the test node is operating properly under a test workload after the firmware update has been installed on the test node.
However, Summer teaches such use: (column 7, lines 42-57, see the primary OMA DM server 116 may audit or monitor the process of firmware testing by the mobile communication devices 124 associated with the secondary OMA DM server 102 with predefined criteria… the criteria may be one or more of successful completion of a mandatory suite of test doses… The stored firmware in the production area 114 may be available to more mobile communication devices 124 than when the firmware was in the sandbox 112) and (column 8, line 65 – column 9, line 3, see the primary OMA DM server 116 may audit the process of the firmware testing based on predefined criteria. When the tested firmware is problematic, the third party reseller may remove it from the production area 114 without requesting to the primary OMA DM server 116) (emphasis added). 
Venkatesan, Gattu, Elias and Summer are analogous art because they are from the same field of endeavor, program verification.
.    
  
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Roszak et al., US  2018/0276386 (hereinafter Roszak).    
     In regards to claims 1 and 6, the rejections above are incorporated accordingly.
  In regards to claim 7, Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
obtaining the firmware compliance policy from the firmware repository
However, Roszak teaches such use: (p. 3, [0024], see the management server can deliver a management agent to the computing device.  The management agent can communicate with the management server and interface with the OS and firmware of the computing device.  The management agent can assist in ensuring compliance rules and management policies set at the management server are carried out at the computing device).
Venkatesan, Gattu and Roszak are analogous art because they are from the same field of endeavor, program verification.
.    

8.	Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Matthew et al., US 2014/0282480 (hereinafter Matthew).    
 	In regards to claim 1 and 15, the rejections above are incorporated accordingly.
  In regards to claim 9, Venkatesan doesn’t explicitly teach:  
automatically installing and testing the firmware update on a test node.
However, Gattu teaches such use: (p. 2, [0022], see once a newer version is available, the update engine may automatically download the delta package and install the firmware update) and (p. 5, [0038], see during the period that the new firmware version is blocked from being installed at the non-alpha enterprise device 102, the new firmware version may be tested at the alpha enterprise device 100). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.

Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:  
periodically polling a firmware repository for updated firmware; automatically importing updated firmware from the firmware repository.
However, Matthew teaches such use: (p. 3, [0051], see when the automatic check for updates is not allowed, process 300 waits (at 307) a predetermined amount of time.  The process then returns to 305, which was described above.  Otherwise, the process determines (at 310) whether it is time to check for critical security updates.  Some embodiments, check for the availability of different type of updates with different frequencies.  The time interval for checking for the updates is reset once the update is checked) and (p. 1, [0011], see FIGS. 3A-3C conceptually illustrate a process for automatically requesting software and firmware updates from different update servers in some embodiments of the invention). 
Venkatesan, Gattu, and Matthew are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having 

  In regards to claim 18, Venkatesan doesn’t explicitly teach:  
automatically installing and testing the firmware update on a test node.
However, Gattu teaches such use: (p. 2, [0022], see once a newer version is available, the update engine may automatically download the delta package and install the firmware update) and (p. 5, [0038], see during the period that the new firmware version is blocked from being installed at the non-alpha enterprise device 102, the new firmware version may be tested at the alpha enterprise device 100). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan and Gattu before him or her, to modify the system of Venkatesan to include the teachings of Gattu, as a  system to update enterprise device firmware, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability to validate production firmware, as suggested by Gattu (Abstract, p. 1, [0007]).      

periodically polling a firmware repository for updated firmware; automatically importing updated firmware from the firmware repository.
However, Matthew teaches such use: (p. 3, [0051], see when the automatic check for updates is not allowed, process 300 waits (at 307) a predetermined amount of time.  The process then returns to 305, which was described above.  Otherwise, the process determines (at 310) whether it is time to check for critical security updates.  Some embodiments, check for the availability of different type of updates with different frequencies.  The time interval for checking for the updates is reset once the update is checked) and (p. 1, [0011], see FIGS. 3A-3C conceptually illustrate a process for automatically requesting software and firmware updates from different update servers in some embodiments of the invention). 
Venkatesan, Gattu, and Matthew are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu, and Matthew before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan, to include the teachings of Matthew, as a  system for providing software updates, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix,  because that would provide Venkatesan with the ability to prioritize updates as suggested by Matthew (p. 2, [0031], p. 13, [0178]).    


9.	Claim 10 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Matthew in view of Elias et al., US Patent No. 9,639,452 (hereinafter Elias). 
  In regards to claims 1, 9, 15, 18 and 19, the rejections above are incorporated accordingly.
  In regards to claim 10, Venkatesan, Gattu and Matthew, in particular Venkatesan doesn’t explicitly teach:
automatically validating a compliance policy that recommends the firmware update in response to the firmware update successfully passing the testing on the test node.
However, Elias teaches such use: (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the operation of the server if the server was used in the production environment.  The update can be tested before it is applied to the production environment, virtually eliminating the risk of destroying live data or the update crashing the production server.  Updates that pass the tests can be automatically installed in the production environment). 
             Venkatesan, Gattu, Matthew and Elias are analogous art because they are from the same field of endeavor, program verification


  In regards to claim 19, Venkatesan, Gattu and Matthew, in particular Venkatesan doesn’t explicitly teach:
automatically validating a compliance policy that recommends the firmware update in response to the firmware update successfully passing the testing on the test node.
However, Elias teaches such use: (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the operation of the server if the server was used in the production environment.  The update can be tested before it is applied to the production environment, virtually eliminating the risk of destroying live data or the update crashing 
             Venkatesan, Gattu, Matthew and Elias are analogous art because they are from the same field of endeavor, program verification
             Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu, Matthew and Elias before him or her, to modify the system of Venkatesan, Gattu and Matthew, in particular Venkatesan to include the teachings of Elias, as a system for automated updates, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability upgrade a server, as suggested by Elias (column 1, line 64 – column 2, line 8,  column 9, lined 56-67).    

10.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Aggarwal et al., US 20140229614 (hereinafter Aggarwal) in view of Matthew et al., US 2014/0282480 (hereinafter Matthew).    
In regards to claim 1, the rejections above are incorporated respectively.
  In regards to claim 11, Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:  
assigning a priority level to each of a plurality of firmware compliance policies that have been validated.
However, Aggarwal teaches such use: (Abstract, see a process for generating a set of test rules based on automatic inspection of a UC topology; a process for setting a 
Venkatesan, Gattu and Aggarwal are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Aggarwal before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Aggarwal, as an analysis and management system, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability to assign priority to test rules, as suggested by Aggarwal (Abstract, p. 28, [0496]).    
Venkatesan, Gattu and Aggarwal, in particular Venkatesan doesn’t explicitly teach:
installing firmware updates on nodes of the computer system in order of the priority level of each firmware compliance policy.
However, Matthew teaches such use: (p. 2, [0031], see update server 115 provides updates for system level software such as the operating system, device drivers, basic input/output system (BIOS), device firmware, etc. To preserve simplicity and brevity, the term system software (or system level software) in this Specification is used to refer to both system software and system firmware.  System level software is designed to operate and control the computer hardware and to provide a platform for running application software.  Some of system level software updates relate to security updates 
Venkatesan, Gattu, Aggarwal and Matthew are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu, Aggarwal and Matthew before him or her, to modify the system of Venkatesan, Gattu and Aggarwal, in particular Venkatesan to include the teachings of Matthew, as a  system for providing software updates, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix,  because that would provide Venkatesan with the ability to prioritize updates as suggested by Matthew (p. 2, [0031], p. 13, [0178]).    

11.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Dasar et al., US Patent No10,061,596 (hereinafter Dasar).  
   In regards to claim 1, the rejections above are incorporated respectively.
  In regards to claim 12,
the operation of installing the firmware update on the production node includes the operation of sending the firmware update to a service processor on the production node and instructing the service processor to install the firmware update, wherein
However, Gattu teaches such use: (p. 7, 1st column, lines 40-53, see an enterprise server for controlling installation of firmware updates at enterprise devices, the enterprise server comprising: a processor;  a communication interface configured for communication with the enterprise devices over a communication network;  and a memory storing code which, when executed by the processor, causes the enterprise server: to identify a subset of the enterprise devices designated as alpha enterprise devices for testing functionality of firmware updates prior to installation of the firmware updates at the remaining enterprise devices designated as non-alpha enterprise devices) and (p. 7, 2nd column, lines 21-29, see the enterprise server of claim 13, wherein the code, when executed by the processor, further causes the enterprise server: responsive to determining that no problems associated with the installation have been identified during the period of time, to transmit to each non-alpha enterprise device of the particular type a second command to apply the first firmware update policy that enables firmware update installation). 
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan and Gattu before him or her, to modify the system of Venkatesan to include the teachings of Gattu, as a  system to update enterprise device 
Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
the service processor performs out-of-band monitoring and management of the production node.
However, Dasar teaches such use: (column 4, lines 30-43, see PCH 106 may be any system, device, or apparatus configured to control certain data paths (e.g., data flow between processor 103, memory 104, and peripherals) and support certain functions of processor 103.  A PCH 106 may also be known as a "chipset" of an information handling system 102.  One such function may include management engine 110.  Management engine 110 may comprise hardware and/or firmware that enables remote out-of-band management for information handling system 102 in order to monitor, maintain, update, upgrade, and/or repair information handling system 102.  In some embodiments, management engine 110 may include hardware and firmware compliant with Intel's Active Management Technology or Node Manager). 
Venkatesan, Gattu and Dasar are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Dasar before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Dasar, as a  system for loading firmware modules,  


  In regards to claim 13, Venkatesan doesn’t explicitly teach:  
the test node and the production node both have a node type and a node model associated with the firmware compliance policy.
However, Gattu teaches such use: (p. 2, [0019], see the stored information may include device identifiers, user identifiers, device types (including, for example, manufacturer and model number), enterprise applications installed at the devices, information about the firmware currently installed at the devices (including version numbers), enterprise policies applied at the devices, device status with respect to the applied enterprise policies (e.g., compliant or non-compliant), and the like).
Venkatesan and Gattu are analogous art because they are from the same field of endeavor, program verification.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan and Gattu before him or her, to modify the system of Venkatesan to include the teachings of Gattu, as a  system to update enterprise device firmware, and accordingly it would enhance the system of Venkatesan, which is focused on providing bug fix, because that would provide Venkatesan with the ability to validate production firmware, as suggested by Gattu (Abstract, p. 1, [0007]).      

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan in view of Gattu in view of Elias. 
  In regards to claim 14, Venkatesan teaches:
In regards to claim 1, the rejections above are incorporated respectively.
In regards to claim 11, Venkatesan and Gattu, in particular Venkatesan doesn’t explicitly teach:    
the production node is a server, or a switch. 
However, Elias teaches such use (column 1, line 64 – column 2, line 8, see implementations of the present disclosure help system administrators test updates they receive by enabling them to test the updates using live production data and automatically installing the update if the test passes.  For example, an update can be installed on a server, and real production data can be used to simulate how the update would affect the operation of the server if the server was used in the production environment.  The update can be tested before it is applied to the production environment, virtually eliminating the risk of destroying live data or the update crashing the production server.  Updates that pass the tests can be automatically installed in the production environment) (emphasis added).  
             Venkatesan, Gattu and Elias are analogous art because they are from the same field of endeavor, program verification
             Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Venkatesan, Gattu and Elias before him or her, to modify the system of Venkatesan and Gattu, in particular Venkatesan to include the teachings of Elias, as a 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193